Per Curiam.

Special Term properly dismissed the 1939-40 proceedings. (People ex rel. Northchester Corp. v. Miller, 288 N. Y. 163.)
After .weighing the evidence in the proceedings for the remaining years and considering all factors relevant we sustain the trial court’s land values but find the values for the building to be the following: 1938-39, $280,000; 1940 — 41, $270,000; 1941-42, $265,000; 1942-43, $260,000; the total value allowable, however, to relator for the year 1938-39 may not exceed the total value claimed for that year, viz., $475,000; and, accordingly, the proper values for said years and the total values allowable are found to be as follows:

*969
Allowable Year Land Building Total Values

1938-39 $165,000 $280,000 $475,000 (amount claimed)
1940-41 165,000 270,000 435,000
1941-42 - 155,000 265,000 420,000
1942-43 155,000 260,000 . 415,000
The order so far as appealed from, should be modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to appellant. Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ., concur.
Final order, so far as appealed from, unanimously modified as indicated in opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Settle order on notice.